DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/01/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s did not downstream of the strut [105, see Figs. 2, 4] providing a flow of fuel to the detonation chamber” in the original disclosure.  In applicant’s disclosed invention, the fuel injection opening 108 are not downstream of the strut but are located within the strut – see particularly Figs. 4, which shows the entire strut 105 – using multiple leadlines.  Applicant may have been misunderstood the axial extent of the strut 105 relative to the fuel injection opening 108 from Fig. 2.  In Fig. 2, a leadline for 105 is drawn to an upstream portion of the strut.  However, it is clear from Fig. 4 that strut 105 applies to the entire axial extent of the converging-diverging nozzle section.  Applicant’s claim amendment thus presents new matter. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folusiak “Assessment of numerical simulations of RDE combustion chamber” in view of GB 1069217 and Burrus (5,619,855).  Folusiak et al teach A turbine engine [see Fig. 1], comprising: a compressor rotor comprising a compressor airfoil, wherein the compressor airfoil defines a trailing edge, and wherein the compressor airfoil is disposed within a core flowpath of the turbine engine, and further wherein the core direct fluid communication with the detonation chamber;	 wherein the core flowpath defines a turbine radial distance at the turbine rotor between an outer turbine radius at the turbine rotor and an inner turbine radius at the turbine rotor.
 	  Folusiak et al do not teach the RDC system further comprises a strut defined along a radial direction, the strut defining the nozzle assembly for the fuel injection.  GB ‘217 is used as a teaching reference which teaches using radial struts in the nozzle assembly providing a flow of fuel to the rotation detonation chamber.  Burrus teaches defines a fuel injection opening 50 providing a flow of fuel to the combustion chamber and wherein the strut 34 is disposed at an acute nozzle angle relative to a reference radial plane extended from an axial centerline of the turbine engine [see Figs. 3, 7 which shows the acute nozzle angle and see also col. 3, lines 23-52 which teaches the angle is used to produce a swirling flow in the combustor which enhances the mixing therein and that the simple structure of the radial struts / nozzles reduces flow losses];	 wherein the nozzle angle is between approximately zero degrees and approximately 85 degrees relative to the axial centerline of the turbine engine [inherent, see Fig. 3 and note that range of 85 degrees would almost complete obstruct the duct in the axial direction and would be associated with high pressure losses and the angle shown in Fig. 3 is not that extreme], -- alternately it would be obvious to one of ordinary skill in the art to select the nozzle angle of between the nozzle angle is between approximately zero degrees and approximately 85 degrees relative to the axial centerline of the turbine engine, as an obvious matter of using the workable ranges in the art, to maintain swirl in the combustor and to prevent high pressure losses.  It would have been obvious to one of ordinary skill in the art to add fuel injecting struts to convergent-divergent nozzle assembly defining a fuel injection opening of Folusiak et al, as taught by Burrus, the use of struts in the RDC nozzle assembly being taught by GB ‘217, in order to produce a swirling flow in the combustor which enhances the mixing therein and that the simple structure of the radial struts / nozzles reduces flow losses and/or to provide mechanical support at the nozzle end.  In combination, Folusiak et al in combination with GB ‘217 and Burrus teach:  the RDC system further comprises     
 	Folusiak et al only broadly teaches a turbine rotor comprising a turbine airfoil disposed downstream of the RDC system in direct fluid communication with the detonation chamber and do not teach wherein the strut is disposed at an acute nozzle angle relative to a reference radial plane extended from an axial centerline of the turbine engine;	 wherein the nozzle angle is between approximately zero degrees and approximately 85 degrees relative to the axial centerline of the turbine engine;	 wherein the compressor airfoil defines an exit angle relative to the axial centerline of the turbine engine, and wherein a sum of the exit angle and the nozzle angle is between approximately zero degrees and approximately 85 degrees;  wherein the fuel injection opening is defined at a first lengthwise distance from the trailing edge of the compressor airfoil equal to or less than approximately nine times the radial distance of the core flowpath,	 wherein the strut of the RDC system defines an upstream end defined at a second lengthwise distance less than the first lengthwise distance.  To further treat aforementioned limitations: 	  GB ‘217 teaches A turbine engine, comprising: a compressor rotor  [16, 37 Fig. acute nozzle angle [applicant’s subsequent angle approximately zero degrees [includes parallel flow, especially as approximately zero includes zero] and approximately 85 degrees relative to the axial centerline of the turbine engine;	    further comprising: a turbine rotor comprising a turbine airfoil [23, 41, Figs. 1, 3, respectively] disposed downstream of the RDC system in direct fluid communication with the detonation chamber;	 wherein the core flowpath defines a turbine radial distance [annotated R2] at the turbine rotor between an outer turbine radius at the turbine rotor and an inner turbine radius at the turbine rotor, and further wherein the leading edge of the turbine airfoil [23, 41, Figs. 1, 3, respectively] defines a turbine lengthwise distance from the detonation chamber exit equal to or less than approximately five times the turbine radial distance of the core flowpath [the distance is much less than 5 times R2 as the RDC is adjacent the turbine]; 	 wherein the RDC system defines a radial gap between the outer wall and the inner wall, and further wherein the strut [see annotations of Fig. 2] defines a downstream end defined adjacent to the detonation chamber, and wherein the RDC system defines a detonation chamber length between the downstream end and the detonation chamber exit equal to or less than approximately five times the radial gap [the length of the detonation chamber is significantly less than 5 times R2];  wherein the trailing edge of the compressor rotor  [16, 37] and the leading edge of the turbine rotor define a lengthwise distance [L2] equal to or less than approximately nine times the radial gap [R2].  defines a fuel injection opening 50 providing a flow of fuel to the combustion chamber and wherein the strut 34 is disposed at an acute nozzle angle relative to a reference radial plane extended from an axial centerline of the turbine engine [see Figs. 3, 7 which shows the acute nozzle angle and see also col. 3, lines 23-52 which teaches the angle is used to produce a swirling flow in the combustor which enhances the mixing therein and that the simple structure of the radial struts / nozzles reduces flow losses];	 wherein the nozzle angle is between approximately zero degrees and approximately 85 degrees relative to the axial centerline of the turbine engine [inherent, see Fig. 3 and note that range of 85 degrees would almost complete obstruct the duct in the axial direction and would be associated with high pressure losses and the angle shown in Fig. 3 is not that extreme], -- alternately it would be obvious to one of ordinary skill in the art to select the nozzle angle of between the nozzle angle is between approximately zero degrees and approximately 85 degrees relative to the axial centerline of the turbine engine, as an obvious matter of using the workable ranges in the art, to maintain swirl in the combustor and to prevent high pressure losses.  As for the limitations of wherein the fuel injection opening is defined at a first lengthwise distance from the trailing edge of the compressor airfoil equal to or less than approximately nine times the radial distance of the core flowpath,	 wherein the strut [see annotations of Fig. 2] of the RDC system defines an upstream end defined at a second lengthwise distance [annotated as L1] less than the first lengthwise distance, it is noted that GB ‘217 / Burrus together teach wherein the fuel injection opening [positioned at the middle of the strut of GB ‘217] is defined at a first lengthwise distance from the 
 	Folusiak do not teach further comprising: a pressure vessel surrounding the outer wall and the inner wall of the RDC system, wherein a cooling passage is defined between downstream of the strut providing a flow of fuel to the detonation chamber.” 

    PNG
    media_image1.png
    546
    634
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    344
    470
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    655
    711
    media_image3.png
    Greyscale

Claims 1-11, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folusiak “Assessment of numerical simulations of RDE combustion chamber” in view of GB 1069217 in view of Burrus (5,619,855), as applied above, and further in view of Silkowski (2015/0323185).  Folusiak, as modified by GB ‘217 and Burrus, does not teach wherein the compressor airfoil defines an exit angle relative to the axial centerline of the turbine engine, and wherein a sum of the exit angle and the nozzle angle is between approximately zero degrees and approximately 85 degrees;	  wherein the compressor .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of combinations as applied above to claim 10, and further in view of Norris et al (2006/0096293).  GB ‘217 teaches cooling the combustor with cooling passages with air from the compressor  [see the outer walls for cavities 62 in Fig. 4 which provide cooling flow, see col. page 3, lines 8-13; 50-60] but does not the cooling passage is in fluid communication with the core flowpath between the trailing edge of the compressor airfoil and the strut, and wherein a flow of oxidizer is provided from the core flowpath and the cooling passage via an opening in at least one of the outer wall or the inner wall.  Norris et al teach a gas turbine detonation chamber with strut 49 and compressor 24 further teaches the cooling passage [between 60 and 52 or 52 and 62 in Fig. 3 or 46, 182 in Fig. 7] is in fluid communication with the core flowpath between the trailing edge of the compressor 24 airfoil and the strut 49, and wherein a flow of oxidizer 152 is provided from the core flowpath and the cooling passage via an opening 176 in at least one of the outer wall or the inner wall.  Norris et al teach the cooling of the detonation chamber walls [paragraph 0005] which enhances their lifespan.  It would have been obvious to one of ordinary skill in the art to make the cooling passage in fluid communication with the core flowpath between the trailing edge of the compressor airfoil and the strut, and wherein a flow of oxidizer is provided from the core flowpath and the cooling passage .  
 Claims 1-7, 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 2062059981 in view of GB 1069217 and Burrus (5,619,855).  

    PNG
    media_image4.png
    519
    606
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    454
    479
    media_image5.png
    Greyscale

CN ‘998 teaches [see annotations] A turbine engine [Fig. 1], comprising: a compressor rotor [radially outside C1 or C2] comprising a compressor airfoil [radially outside C1 or C2 -- see annotations], wherein the compressor airfoil defines a trailing / downstream edge, and wherein the compressor airfoil is disposed within a core flowpath of the turbine engine, and further wherein the core flowpath defines a radial distance between an outer radius [of 11] and an inner radius [of 122] at the compressor rotor [circa C1 / C2]; and a rotating detonation combustion (RDC) system 13 comprising an outer wall 133 and an inner wall 132, wherein the outer wall and the inner wall are each extended along a lengthwise direction and defining a detonation chamber 135 therebetween, and wherein the RDC system further comprises a strut 143 defined along a radial direction [see Figs. direct fluid communication to the convergent-divergent nozzle assembly of the RDC system2;  (2) wherein the fuel injection opening is defined at a first lengthwise distance [annotated L1] from the trailing edge of the compressor airfoil equal to or less than approximately nine times the radial distance of the core flowpath [annotated R1, appears to be so from Fig. 1],	 wherein the strut of the RDC system defines an upstream end defined at a second lengthwise distance less than the first lengthwise distance;  wherein the radial distance of the core flowpath is defined approximately at the trailing edge or downstream of the compressor airfoil [the reference has the claimed radial distance];  wherein the compressor rotor defines a downstream-most rotor of a compressor section of the turbine engine proximate to the RDC system;  (10) further comprising: a pressure vessel 11, 122 surrounding the outer wall 133 and the inner wall 132 of the RDC system, wherein a cooling passage T1, T2 is defined between the pressure vessel and the RDC system;	 wherein the pressure vessel equal to or less than approximately five times the turbine radial distance of the core flowpath [does not appear to be so based on Fig. 1 – will be addressed later]; 	 wherein the RDC system defines a radial gap between the outer wall and the inner wall, and further wherein the strut defines a downstream end defined adjacent to the detonation chamber, and wherein the RDC system defines a detonation chamber length between the downstream end and the detonation chamber exit equal to or less than approximately five times the radial gap [appears to be so based on Fig. 1];  wherein the trailing edge of the compressor rotor and the leading edge of the turbine rotor define a lengthwise distance equal to or less than approximately nine times the 
 	In CN ‘998, the fuel injection occurs at the struts 143 which are part of the convergent-divergent nozzle assembly.  CN ‘988 teach a broad reading of the strut defining a convergent-divergent nozzle assembly, wherein the convergent-divergent nozzle assembly defines a fuel injection opening downstream of the strut providing a flow of fuel to the detonation chamber.  To treat this limitation more narrowly, Burrus teaches radial struts 34 / nozzles in the nozzle assembly defines a fuel injection opening 50 providing a flow of fuel to the combustion chamber and wherein the strut 34 is disposed at an acute nozzle angle relative to a reference radial plane extended from an axial centerline of the turbine engine [see Figs. 3, 7 which shows the acute nozzle angle and see also col. 3, lines 23-52 which teaches the angle is used to produce a swirling flow in the combustor which enhances the mixing therein and that the simple structure of the radial struts / nozzles reduces flow losses];	 wherein the nozzle angle is between approximately zero degrees and approximately 85 degrees relative to the axial centerline of the turbine engine [inherent, see Fig. 3 and note that range of 85 degrees would almost     
As for the compressor rotor provides a flow of oxidizer in direct fluid communication to the convergent-divergent nozzle assembly of the RDC system and a turbine rotor comprising a turbine airfoil disposed downstream of the RDC system in direct fluid communication with the detonation chamber, see the previous footnote for the scope of the original filed limitation.  Alternately, GB ‘217 teaches A turbine engine, comprising: a compressor rotor  [16, 37 Fig. 1, 3, respectively] comprising a compressor airfoil [16, 37 Fig. 1, 3, respectively], wherein the compressor airfoil defines a trailing edge, and wherein the compressor airfoil [16, 37 Fig. 1, 3, respectively] is disposed within a core flowpath of the turbine engine, and further wherein the core flowpath defines a radial distance between an outer radius and an inner radius at the compressor rotor  [16, 37]; and a rotating detonation combustion (RDC) system [19, 32, Figs. 1, 3, respectively] comprising an outer wall and an inner wall, wherein the outer wall and the inner wall are each extended along a lengthwise direction and defining a detonation chamber therebetween, and wherein the RDC system [19, 32, Figs. 1, 3, respectively] further comprises a strut [see annotations of Fig. 2] defined along a radial direction, the strut defining a nozzle assembly 29, wherein the nozzle assembly 29 providing a flow of fuel [e.g. from 30] to the detonation chamber, and wherein the compressor rotor  [16, 37] provides a flow of oxidizer in direct fluid communication to the nozzle assembly of the RDC system [see Fig. 3, note this is more compact arrangement than one with an intervening vane 18, Fig. 1]; acute nozzle angle [applicant’s subsequent angle range allows even parallel flow] relative to a reference radial plane extended from an axial centerline of the turbine engine;	 wherein the nozzle angle is between approximately zero degrees [includes parallel flow, especially as approximately zero includes zero] and approximately 85 degrees relative to the axial centerline of the turbine engine;	    further comprising: a turbine rotor comprising a turbine airfoil [23, 41, Figs. 1, 3, respectively] disposed downstream of the RDC system in direct fluid communication with the detonation chamber [see Figs. 1 and 3 which both have direct fluid communication];	 wherein the core flowpath defines a turbine radial distance [annotated R2] at the turbine rotor between an outer turbine radius at the turbine rotor and an inner turbine radius at the turbine rotor, and further wherein the leading edge of the turbine airfoil [23, 41, Figs. 1, 3, respectively] defines a turbine lengthwise distance from the detonation chamber exit equal to or less than approximately five times the turbine 
It would have been obvious to one of ordinary skill in the art to make the compressor rotor provides a flow of oxidizer in direct fluid communication to the nozzle assembly of the RDC system, as taught by Fig. 3 vs Fig. 1 of GB ‘217, and a turbine rotor comprising a turbine airfoil disposed downstream of the RDC system in direct fluid communication with the detonation chamber, as taught by both Figs. 1, 3 of GB ‘217, to be more compact arrangement than one with an intervening vane and/or to eliminate unnecessary parts, as taught by GB ‘217. 
 	As for the limitations of wherein the fuel injection opening is defined at a first lengthwise distance from the trailing edge of the compressor airfoil equal to or less than approximately nine times the radial distance of the core flowpath,	 wherein the strut [see annotations of Fig. 1 of CN ‘998] of the RDC system defines an upstream end defined at a second lengthwise distance [annotated as L1] less than the first lengthwise .
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 206205998 in view of GB 1069217 and Burrus (5,619,855), as applied above, and further in view of Silkowski (2015/0323185).  CN ‘998, as modified by GB ‘217 and Burrus, does not teach wherein the compressor airfoil defines an exit angle relative to the axial centerline of the turbine engine, and wherein a sum of the exit angle and the nozzle angle is between approximately zero degrees and approximately 85 degrees;	  wherein the compressor airfoil defines the exit angle within approximately 20 degrees of the nozzle angle; wherein the turbine airfoil of the turbine rotor defines a turbine exit angle relative to a reference radial plane extended from an axial centerline of the turbine engine, and wherein the turbine exit angle is between approximately zero and approximately 85 degrees;	 wherein the turbine exit angle is within approximately 20 degrees of a nozzle angle relative to the reference radial plane.  Silkowski  [see Fig. 3] teaches the compressor airfoil 110 defines an exit angle relative to the axial centerline of the turbine engine,  and a nozzle angle for 114, 116 and wherein a sum of the exit angle and the nozzle angle is between approximately zero degrees and approximately 85 degrees [ass .
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
Applicant arguments center around the new limitations added by amendment.  However, these present new matter and do not even read on applicant’s own invention.  The issue of new matter was raised during the Advisory Action.  Applicant’s remarks 
Applicant argues that Macpherson would not be modified.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that applicant’s invention allows the removal of a diffuser dump region, pre-diffuser etc. based on paragraph 0029, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) .In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. those listed above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, GB ‘217 already show an arrangement with no diffuser dump region, pre-diffuser, etc. associated with a direct flow communication.  Accordingly, the prior art is closer than admitted by applicant.
Contact Information

The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

October 22, 2021
	
 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See translation provided by the Examiner in the instant office action.   
        2 Note the original claims 19, 20 permitted additional elements such as a guide vane between the compressor rotor and RDC system and was considered by applicant to still read on direct fluid communication, which was also claimed in original claim 1.